Citation Nr: 0114305	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a hearing disability, 
to include decreased hearing acuity and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claim 
seeking entitlement to service connection for hearing loss, 
tinnitus, post-traumatic stress disorder (PTSD), and a sleep 
disorder.

In a May 2000 rating decision, service connection was granted 
for PTSD, evaluated as 10 percent disabling, effective 
December 1999.  This matter is not currently before the Board 
on appeal.

Although the issue of entitlement to service connection for a 
sleep disorder has not been certified for appeal, in February 
2000, the veteran filed a notice of disagreement to the 
entire February 1, 2000, rating decision, which included the 
aforementioned issue.  To date, the RO has not issued a 
Statement of the Case (SOC) regarding service connection for 
a sleep disorder. Accordingly, the Board is required to 
remand this issue to the RO for issuance of a SOC. See 
Manlicon v. West, 12 Vet. App. 238 (1999).

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran essentially contends that he suffered hearing 
loss as a result of his active duty military service.  
Specifically, the veteran claims that he was exposed to 
repeated acoustic trauma given his military occupational 
specialty (MOS) as a cannoneer.  The veteran provided medical 
records from his private physician, Larry D. McIntire, D.O., 
dated December 1999, which indicate that the veteran suffered 
from bilateral sensory neural hearing loss.  As the veteran 
has not yet had a VA examination to determine the nature and 
etiology of any hearing loss, the veteran should be afforded 
a VA examination.  

The veteran also seeks entitlement to service connection for 
tinnitus.  In November 1999, the veteran filed an application 
for compensation or pension seeking service connection for 
tinnitus.  However, a December 1999 letter from the veteran's 
private physician, Dr. McIntire, indicates that upon 
examination in December 1999, the veteran denied having 
tinnitus.  In light of this conflict, clarification is 
needed.

As noted in the Introduction, the issue of entitlement to 
service connection for a sleep disorder was denied by rating 
decision dated February 1, 2000.  In February 2000, the 
veteran filed a timely notice of disagreement with the 
February 1, 2000, rating decision.  A SOC issued in May 2000, 
did not address the issue of entitlement to service 
connection for a sleep disorder.  Thus, the Board is required 
to remand this issue to the RO for issuance of a SOC. See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should assure that copies of 
all current and relevant records of 
treatment for hearing disabilities, to 
include decreased hearing acuity and 
tinnitus, are included in the claims 
folder.

3.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA audiological 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
The examiner should specifically answer 
the following questions:

a.  Does the veteran have hearing 
loss? 

b. Does the veteran have tinnitus?

c.  If the veteran has a hearing 
loss, the examiner should state, as 
a matter of medical judgment based 
on the entire record, whether it is 
at least as likely as not that the 
hearing loss is the result of 
acoustic trauma in service, given 
the veteran's MOS as a cannoneer.

d.  If the veteran has tinnitus, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
hearing loss is the result of 
acoustic trauma in service, given 
the veteran's MOS as a cannoneer.

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state.  

4.  The RO should issue a statement of 
the case concerning the issue of 
entitlement to service connection for a 
sleep disorder.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 1991).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
 

		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




